Title: From George Washington to Colonel Henry Emanuel Lutterloh, 27 December 1777
From: Washington, George
To: Lutterloh, Henry Emanuel



Sir
Head Quarters Valley Forge Decr 27th 1777.

As we have more than probably taken a position for the Winter, and every exertion in the different departments should be made to prepare for the next Campaign: I take this early oppertunity to remind you of the necessity of providing Common Tents—Bell Tents for Arms—Ammunition Waggons—& such other essentials in your Line as you know will be wanted for the use of the Troops next Campaign. A Moments reflection must convince you that the Smallest delay will be injurious, as the Season for providing these things is fast advancing, and the difficulty in obtaining them may be great.
If you have not resources within your own Comd to furnish the two first Articles, you are to apply to the board of War for Instructions; particularly, to know whether the Sail Duck imported, or purchased for the Frigates may not be applied to these useful purposes.
To descend into the Minutiæ of our wants, is unnecessary; the experience of the last Campaign will be your best informer, and guide. I am Sir Yr Most Obedt

Go: Washington


P.S. You ought to know where your resources of Waggons and Drivers are to be had, & no longer depend upon Soldiers for this business.


G. W——n
